Citation Nr: 1038687	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-38 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
cervical spine osteoarthritis, nerve root irritation. 

2.  Entitlement to a compensable rating for varicose veins, right 
leg medial aspect, early.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to February 
1959, and from October 1959 to January 1977. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  

In his November 2006 substantive appeal, the Veteran requested a 
hearing before the Board.  However, a February 2008 hearing 
notice indicates that the Veteran withdrew his hearing request.  
Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 
20.704(d) (2010).
	
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

Additional Medical Evidence- The Board initially notes that there 
are records in the claims file which were not considered in the 
Veteran's September 2006 statement of the case.  Specifically, a 
February 2007 VA examination and addendum.  Although the 
examination was undertaken to evaluate the Veteran's service-
connected veins, it was clearly germane to his claim for varicose 
veins because it addressed his vascular system.  The examination 
also addressed his musculoskeletal system with findings relevant 
to his claim for an increased rating for cervical spine 
disability.  No waiver of initial RO consideration is of record. 
See 38 C.F.R. §§ 19.31, 20.1304 (2010).

Without a written waiver of initial RO consideration of the 
additional medical evidence, the Veteran's cervical spine and 
varicose vein claims must be returned to the agency of original 
jurisdiction (AOJ) for readjudication.  See Disabled American 
Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a 
waiver, the Board may not adjudicate a claim based on evidence 
which has not been previously considered by the RO].

VA Examinations-  The Board notes that the Veteran was last 
afforded a VA examination for his service-connected cervical 
spine osteoarthritis in April 2005.  Although the Board is not 
required to obtain a new examination simply due to the passage of 
time, because the claim must be remanded for issuance of a 
supplemental statement of the case and his representative's 
indication that the disorder has increased in severity, the Board 
finds that a new examination should be undertaken to evaluate the 
Veteran's cervical spine.

With respect to the Veteran's service-connected varicose veins, 
in order to receive a compensable, 10 percent, disability rating 
under Diagnostic Code (DC) 7120, there must be evidence of 
intermittent edema of the extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  See 38 C.F.R. 
§ 4.104 (2010). 

The Board notes that the Veteran reported some occasional pedal 
edema at a September 2005 private treatment visit.  A December 
2005 private treatment note reflected trace bilateral pedal edema 
primarily at the ankles.  Additionally, at the Veteran's February 
2007 VA examination, the examiner noted pretibial edema +1/4 two-
thirds of the way up the leg, right slightly greater than left. 

However, the Board notes that in addition to his service-
connected right leg varicose veins, the Veteran suffers from non-
service connected peripheral vascular disease of the bilateral 
lower extremities.  It is unclear, from the available evidence, 
whether the Veteran's right leg edema is related to his service-
connected varicose veins or a non-service connected disability.  
The Board finds that the February 2007 VA examination was 
inadequate, as the examination report does not clearly 
distinguish which symptoms are attributable to which 
disabilities.  Therefore, another examination is necessary.

Outstanding Treatment Records-  The Board observes that the 
Veteran receives treatment through the Pensacola VA Outpatient 
Clinic (OPC).  The most recent treatment records contained in the 
claims file are dated in March 2006.  While on remand, any 
treatment records from such facility dated from March 2006 to the 
present should be obtained.  

Additionally, the Veteran, through his representative, alleges in 
a September 2010 statement that there are outstanding records 
from his private treating physician Dr. W which could support his 
claim concerning varicose veins.  See September 2010 Written 
Brief Presentation.  A review of the claims file demonstrates 
that some of Dr. W.'s treatment records are in the file.  
However, based on the Veteran's September 2010 contentions, it 
appears that there may be additional records, which have not yet 
been associated with the claims file.  Therefore, these records 
should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Pensacola VA OPC beginning in 
March 2006.  Any negative search result 
should be noted in the record. 

2.  After obtaining the appropriate 
release, obtain all outstanding records 
from Dr. W. in Pensacola, Florida. Any 
negative search result should be noted in 
the record. 

3. Thereafter, the Veteran should be 
afforded an examination to determine the 
current severity of his service-connected 
cervical spine disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed. 

The examiner should report the range of 
motion measurements for the cervical spine, 
in degrees.  He or she should also state 
whether there is any abnormality of the 
spine, including evidence of ankylosis.  He 
or she should further comment as to whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The VA examiner should additionally note 
whether his service-connected cervical 
spine disability exhibits muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For any neurological impairment found to be 
associated with the service-connected 
cervical spine osteoarthritis, nerve root 
irritation, the examiner is asked to:

(a) identify the specific nerve(s) so 
affected, 

(b) indicate the degree of paralysis (i.e. 
complete paralysis or mild, moderate, or 
severe incomplete paralysis) in the 
affected nerves, and  

(c) document the number of weeks, if any, 
during the past 12 months, that the Veteran 
has had "incapacitating episodes," defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician."

All symptoms and limitations caused by any 
such related neurological impairment should 
be discussed.  

The examiner should identify the limitation 
of activity imposed by the Veteran's service-
connected cervical spine disability with a 
full description of the effects the 
disability has upon his ordinary activities.  
The examiner should also fully describe the 
impact the disability have on the Veteran's 
economic adaptability.

4.  Following the development set forth in 
Remand paragraphs 1 and 2, the Veteran 
should be scheduled for another VA 
examination.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should indicate 
whether the Veteran's service-connected 
varicose veins:

(a)	Result in intermittent edema of the 
extremity with symptoms relieved by 
elevation of extremity or compression 
hosiery.

(b)	Result in aching and fatigue in leg 
after prolonged standing or walking 
with symptoms relieved by elevation of 
extremity or compression hosiery.

(c)	Result in persistent edema, 
incompletely relieved by elevation of 
extremity, with or without beginning 
stasis pigmentation or eczema.

(d)	Result in persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration. 

(e)	Result in persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration.

(f)	Result in massive board-like edema 
with constant pain at rest.

The examiner should identify the limitation 
of activity imposed by the Veteran's service-
connected varicose veins with a full 
description of the effects the disability has 
upon his ordinary activities.  The examiner 
should also fully describe the impact the 
disability have on the Veteran's economic 
adaptability.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

5.  The RO should review the Veteran's 
claims in light of the evidence added to 
the record after the September 2006 
Statement of the Case was issued.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


